Dayton, J.
The action was tried for the rent of the premises 249 West Sixty-fourth street for the month of February, 1908, under a written lease for one year, made May 1, 1906, and renewed for a similar term, at the lessee’s option, April 30, 1907. The defense was an alleged untenantable condition of the premises, amounting to a constructive eviction. The lease contained a clause whereby the tenant covenanted “ to make all necessary repairs and alterations necessary to the proper conducting of his business.” It is contended by the defendant that this phrase must he construed narrowly to indicate only such repairs and alterations as were incidental to and required by the conducting of his business. The landlord contends, on the other hand, that the phrase means that the tenant assumed the duty of making " all necessary repairs ” and such alterations as should be incidental and necessary to the conduct of his business. The untenantable condition assigned as the cause of defendant’s constructive eviction is a sagging of the roof, which is alleged to be weak, unsafe and in a dangerous condition. It becomes necessary for the determination of the issues to construe the phrase above mentioned; as, if the landlord’s interpretation be upheld, it was the duty of the tenant under the lease to repair the roof and he could not thus claim an eviction because of his own failure to perform this duty. The lease was drawn, informally, by the tenant upon bis own letter-head; and it seems, on the whole, in. the absence of any extraneous evidence to show the understand*475ing of the parties, that it was the tenant’s intention to restrict his liability, both as to repairs and alterations, to such as were necessary to the conduct of his business. The premises, uséd as an automobile repair shop, consisted of a frame building twenty-five by one hundred, one story in height, the hoof beams having a space of twenty-four feet. The roof sagged and leaked. The building department consequently declared the structure unsafe. The evidence showed what had to be done to meet the requirements of the depart/ment and to avoid the removal of the building. The condition of the building for the purposes of defendant’s business and necessary for its proper conduct was assumed by the defendant when he covenanted to make all necessary repairs and alterations to that end. Mr. Justice Laughlin, in Lehmaier v. Jones, 100 App. Div. 495, referring to the usual covenant for repairs and citing Green v. Eden, 2 T. & C. 582, says: “I think this covenant should he construed as obligating the tenant not only to keep the premises in as good repair as when he enters, buit to put, keep and leave in good repair, having due regard to the age and class of the buildings, and that this construction is sustained by authority.” The denial of plaintiff’s motion for judgment was error, and the exception thereto was well taken.
Gildersleeve and Gerard, JJ., concur.
Judgment reversed and judgment absolute ordered for plaintiff, with costs.